EXHIBIT 99.2 YUME, INC. 2016 Cash Incentive Plan Purpose .The purpose of this 2016 Cash Incentive Plan (this “Plan”) is to motivate and reward eligible employees by making a portion of their cash compensation dependent on the achievement of certain performance goals related to the performance of YuMe, Inc. (the “Company”). The Plan is administered by the Committee, which shall have the discretionary authority to interpret and administer the Plan, including all terms defined herein and to adopt rules and regulations to implement the Plan as it deems necessary, and its determinations shall be final and binding on all participants. The “Committee” shall mean the Compensation Committee of the Board of Directors. Participants .
